In a matrimonial action in which the parties were divorced by judgment dated February 28, 1998, the defendant former husband appeals from an order of the Supreme Court, Suffolk County (Leis, J.), dated January 4, 2002, which denied his motion for summary judgment dismissing the plaintiff former wife’s postjudgment claim to enforce stated portions of the parties’ stipulation of settlement.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendant’s motion based upon its finding that he failed to establish his entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320; Cincotta v City of New York, 292 AD2d 558; Berkey v Emma, 291 AD2d 517). Feuerstein, J.P., Smith, Goldstein and Luciano, JJ., concur.